Citation Nr: 0014644	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  93-05 028	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Whether discontinuance of the appellant's vocational 
rehabilitation program in April 1991 was proper.

2.  Whether the rate of VA benefits paid to the appellant 
during the training period from August 1990 to December 1990 
was correct.

3.  Whether the VA is required to authorize payment for tools 
related to the appellant's vocational rehabilitation 
education goals between August 1990 and December 1990. 



(The issue of entitlement to waiver of recovery of 
indebtedness in the amount of $797.87, created by the 
overpayment of VA vocational rehabilitation benefits in May 
1988 and December 1990, is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The appellant served on active duty from October 1961 to 
October 1963.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a determination by a vocational rehabilitation 
and counseling officer at the San Juan, Puerto Rico, RO.  The 
case was previously before the Board in December 1998 when it 
was remanded for additional procedural development.  It has 
now been returned to the Board for further appellate review.

The Board observes that the appellant has made numerous 
requests to appear at a hearing for the purpose of presenting 
testimony in support of his claim.  The RO has scheduled 
multiple hearing dates in response to these requests.  Every 
time the appellant has simply failed to report for the 
hearing or made excuses.  In the absence of a demonstrated 
commitment on the part of the appellant to actually present 
testimony at a hearing, the Board is of the opinion due 
process has been served by the RO's multiple attempts to 
schedule hearings for the appellant.  Furthermore, the Board 
observes that the appellant has availed himself of the 
opportunity to present voluminous written arguments for 
review by adjudicators and has thus actually communicated his 
contentions and feelings for the record.

Subsequent to the issuance of the most recent Supplemental 
Statement of the Case in December 1999, the appellant 
submitted written argument and copies of previously-submitted 
evidence.  The copies are duplicates of documents already in 
the file and thus already considered by the RO in reaching 
its decisions.  The written argument, although new, appears 
to duplicate in substance argument already made by the 
appellant and already considered by the RO.  Thus, although 
these newly-received items have not been explicitly 
considered by the RO in connection with a decision on the 
appellant's claims, the Board is of the opinion that a remand 
to provide such consideration is unnecessary as the substance 
of the recent submissions has been considered by the RO in 
connection with a decision on the appellant's claims.


FINDINGS OF FACT

1.  The appellant failed, without explanation, to register 
for classes in January 1991.

2.  Between August 1990 to December 1990, the appellant 
followed a course of study leading to a certificate as an 
electronic technician, involving 20 clock hours per week.

3.  The appellant's school did not require its students to 
purchase tools for use in the appellant's classes between 
August 1990 and December 1990.


CONCLUSIONS OF LAW

1.  Discontinuance of the appellant's vocational 
rehabilitation program in April 1991 was proper.  38 U.S.C.A. 
§§ 3106, 3107, 3108, 3111 (West 1991); 38 C.F.R. §§ 21.180, 
21.197, 21.198, 21.364 (1990).

2.  The 3/4 rate of VA benefits paid to the appellant during 
the training period from August 1990 to December 1990 was 
correct.  38 U.S.C.A. §§ 3108, 3680 (West 1991); 38 C.F.R. 
§ 21.260, 21.4270 (1990).

3.  The VA was not required to authorize payment for tools 
related to the appellant's vocational rehabilitation 
education goals between August 1990 and December 1990. 
38 U.S.C.A. §§ 3104, 3106 (West 1991); 38 C.F.R. § 21.212 
(1990).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

History of the case

In 1983 the appellant was approved for VA vocational 
rehabilitation and has gone through several different courses 
of instruction, ranging from accounting, to diesel mechanics, 
to barbering, at several different schools.  According to 
evidence contained in his VA vocational rehabilitation file, 
he experienced varying degrees of success in individual 
classes, but did not complete any one course of study and has 
not earned a degree.  He was expelled from one school in 1988 
on account of aggressive conduct, lack of cooperation with 
his classmates and general problems relating to other people.  

The appellant re-applied for VA vocational rehabilitation 
benefits in 1989.  A psychiatric evaluation was performed in 
December 1989.  The appellant was found to have been mentally 
competent, alert, and coherent, with an appropriate affect.  
By memorandum prepared in July 1990, a VA vocational 
rehabilitation counseling psychologist found that the 
appellant was seriously disabled and that he had not been 
rehabilitated despite his previous attempts at vocational 
rehabilitation.  The psychologist therefore approved an 
extension of vocational rehabilitation benefits, authorized 
for seriously disabled veterans.  

An individual written rehabilitation plan was prepared in 
July 1990.  According to the plan, the VA would provide 
tuition, books, supplies, tools if required for his 
coursework, as well as medical and counseling services to 
assist the appellant in acquiring training and employment in 
the area of electronics.  According to a counseling report 
dated in August 1990, the appellant was "carefully oriented 
about procedures to follow while" receiving VA vocational 
rehabilitation benefits.  The regulations for purchasing 
books, supplies, and tools, if needed, were also explained to 
him at that time.  

A November 1990 counseling report reflects that the 
appellant's vocational rehabilitation counselor made an 
appointment to meet with the appellant at his school.  The 
appellant failed to show for the meeting, and also failed to 
show for classes that day.  However the counselor was able to 
meet with school administrators.  According to the 
counselor's report, the administrators informed her that the 
appellant usually had excellent attendance and generally good 
performance in his classes.  They also informed her that the 
school did not require the students to purchase their own 
tools, as the school provided laboratory equipment.

The evidence of record, including the appellant's own 
submissions, does not contain any suggestion that the 
appellant purchased the tools at issue at his own expense, 
therefore it appears he completed the semester without 
additional tools.  Evidence contained in the file indicates 
that the appellant completed the semester and received 
excellent grades for his performance.  He did not register 
for the session of classes beginning in January 1991, 
however, and did not respond to repeated letters from his VA 
vocational rehabilitation counselor.  He was informed by 
letter that his training was deemed in "interrupted" status 
as he had not registered for classes.  In April, the 
appellant was counseled in person, but left before the 
meeting had been concluded.  At that time, his counselor 
concluded the appellant appeared to have difficulty in 
accepting guidelines and procedures and that there was 
sufficient evidence to discontinue his case for lack of 
cooperation and misconduct.  By letter of April 1991, he was 
notified that his case would be discontinued, resulting in 
loss of his eligibility for vocational rehabilitation if he 
failed to respond affirming his desire to continue vocational 
rehabilitation within ten days.  The appellant did not 
respond within ten days.  In a letter received at the RO in 
February 1992, however, the appellant makes reference to the 
April 1991 letter, however, indicating that he actually 
received the April 1991 letter.


Whether discontinuance of the appellant's vocational 
rehabilitation program
in April 1991 was proper.

Each vocational rehabilitation participant's case will be 
assigned to a specific case status from the point of initial 
contact until all appropriate steps in the rehabilitation 
process have been completed.  The case manager is responsible 
for assigning a case to the appropriate case status at each 
point in the rehabilitation process.  38 U.S.C.A. §§ 3106, 
3107; 38 C.F.R. § 21.180 (1990).  A veteran's vocational 
rehabilitation program may be temporarily suspended or placed 
in "interrupted" status if the veteran fails to continue the 
rehabilitation process, or if the veteran's conduct or 
cooperation becomes unsatisfactory.  38 U.S.C.A. § 3111; 38 
C.F.R. § 21.197 (1990).  

If VA determines that a veteran has failed to maintain 
satisfactory conduct or cooperation, VA may, after 
determining that all reasonable counseling efforts have been 
made and are found not reasonably likely to be effective, 
discontinue services and assistance to the veteran, unless 
the case manager determines that mitigating circumstances 
exist.  38 U.S.C.A. § 3111; 38 C.F.R. § 21.364 (1990).  At 
this point, the veteran's status is changed to 
"discontinued."  VA will discontinue the veteran's case and 
assign the case to discontinued status following assignment 
to interrupted status for reasons such as the veteran's 
failure to initiate or continue the rehabilitation process 
without furnishing an acceptable reason for his failure to do 
so following assignment to interrupted status, or 
unsatisfactory conduct and cooperation.  38 U.S.C.A. §§ 3108, 
3111; 38 C.F.R. § 21.198 (1990).  

A veteran's responsibilities as a participant in the program 
are described in 38 C.F.R. § 21.362 (1990).  When a veteran 
is seeking or being provided with training and rehabilitation 
services, the veteran must:  (1) Cooperate with VA staff in 
carrying out the initial evaluation and developing a 
rehabilitation plan; (2) Arrange a schedule which allows him 
or her to devote the time needed to attain the goals of the 
rehabilitation plan; (3) Seek the assistance of VA staff, as 
necessary, to resolve problems which affect attainment of the 
goals of the rehabilitation plan; (4) Conform to procedures 
established by VA governing pursuit of a rehabilitation plan 
including:  (i) Enrollment and reenrollment in a course; and 
(iii) requesting a leave of absence.  

VA vocational rehabilitation and counseling staff members are 
responsible for monitoring participants in the vocational 
rehabilitation program and are required to take action when 
satisfactory conduct and cooperation have not been 
maintained.  38 U.S.C.A. § 3111; 38 C.F.R. §§ 21.362, 21.364 
(1990). 

The laws and regulations for participants in VA-sponsored 
vocational rehabilitation are clear.  The responsibilities of 
the VA and the participants are plainly delineated.  Review 
of the evidence of record reveals that the appellant was 
informed at each stage of the proceedings of his 
responsibilities and the VA's obligation to help him fulfill 
those responsibilities.  

In this case, after completing one semester of a several-year 
long program, the appellant did not register for the second 
semester and did not respond to the efforts of his VA 
counselor to reach him.  At this point, the VA properly 
placed the appellant's case into interrupted status due to 
his failure to continue in the rehabilitation process and his 
failure to cooperate with the VA counselor.  After receiving 
notification of his reduced case status, the appellant 
reported for a meeting with his counselor, but walked out 
before a resolution could be reached.  The counselor then 
made the determination, which was her responsibility, under 
governing law and regulations, that the appellant's 
vocational rehabilitation case should be discontinued for 
lack of cooperation and misconduct.  After properly notifying 
the appellant and providing a ten day period for him to 
respond, the VA discontinued his vocational rehabilitation 
training. 

Upon review of this fact pattern, the Board concludes that no 
mitigating circumstances have been shown which would warrant 
a finding that the appellant's "interrupted" status should 
have been continued past April 1991.  The appellant's failure 
to register for classes in January 1991 without explanation 
can only be interpreted as unwillingness to continue in the 
vocational rehabilitation process.  His demonstrated lack of 
cooperation with his VA counselor contributed to this 
impression.  Under governing law and regulation, the VA had a 
legal obligation to place the appellant's vocational 
rehabilitation into discontinued status.  38 U.S.C.A. 
§§ 3108, 3111; 38 C.F.R. § 21.198.  Furthermore, in the 
absence of any excuse from the appellant for his failure to 
register for classes to continue with the individual written 
rehabilitation plan he had previously agreed to follow, the 
appellant's vocational rehabilitation counselor was left with 
no choice but to discontinue the appellant's vocational 
rehabilitation case.  The Board also finds that VA personnel 
fulfilled their obligations to the appellant, by notifying 
him, by attempting to discuss the situation with him, and by 
making reasonable efforts to provide him with counseling.  
38 U.S.C.A. §§ 3106, 3107; 38 C.F.R. § 21.180; see McRae v. 
Brown, 9 Vet. App. 229 (1996).

Therefore, the preponderance of the evidence is against the 
appellant's claim that discontinuance of his vocational 
rehabilitation program in April 1991 was improper and the 
claim is denied.


Whether the rate of VA benefits paid to the appellant during 
the training period from August 1990 to December 1990 was 
correct.

The VA pays a subsistence allowance to veterans who are 
pursuing a program of vocational rehabilitation under VA 
auspices for the purpose of facilitating the veteran's 
vocational rehabilitation.  The rate of subsistence allowance 
is determined by the type of program in which the veteran is 
engaged and the number of dependents the veteran has 
registered with the VA.  A higher rate of subsistence 
allowance is paid for full time training, a lesser rate for 
part-time training.  The Secretary of VA is required to 
define full-time and each variety of part-time status.  
38 U.S.C.A. §§ 3108, 3680; 38 C.F.R. § 21.260.  

In the regulations designed to implement the laws pertaining 
to VA vocational rehabilitation subsistence allowance, the VA 
has designed a system for measuring full and part-time 
training.  38 C.F.R. § 21.310.  In 1990, the applicable 
regulation provided that subsistence allowance at the full-
time rate would be paid to students attending an accredited 
trade or technical school where shop practice was an integral 
part of the course for 22 clock hours attendance with not 
more than 2 1/2 hours of rest period allowance.  A 3/4 rate would 
be paid to students attending an accredited trade or 
technical school where shop practice was an integral part of 
the course for 16 through 21 clock hours attendance with not 
more than 2 hours rest period allowance.  38 C.F.R. § 21.4270 
(1990).

According to the Authorization and Certification of 
Reentrance into Rehabilitation and Certification of Status 
Form (VA Form 28-1905) which the appellant's vocational 
rehabilitation case manager completed in September 1990, the 
school which the appellant attended certified over the phone 
that the appellant would be following a course of study 
leading to a certificate as an electronic technician, 
involving 20 clock hours per week.  

A facial application of the governing regulation to the fact 
pattern yields the conclusion that the appellant's course of 
study involving 20 clock hours would be classified as 3/4 time, 
as 20 hours is between 16 and 21 and is less than 22 hours, 
which is the minimum amount of hours to be considered full-
time under the regulation.  As the appellant's course of 
study was a 3/4 time course, as defined by 38 C.F.R. § 21.4270 
(1990), a subsistence allowance at the 3/4 rate was appropriate 
under the provisions of 38 U.S.C.A. §§ 3108, 3680; 38 C.F.R. 
§ 21.260.

The Board is cognizant of the appellant's contentions to the 
effect that 20 hours a week was a full time course load.  
However, as the Board is bound by the law and regulations 
promulgated for the administration of VA vocational 
rehabilitation programs, we must apply the regulatory 
criteria to the appellant's case, despite his protestations 
to the contrary.  The preponderance of the evidence is thus 
against the appellant's claim for payment of subsistence 
allowance at a full-time rate between August 1990 and 
December 1990.


Whether the VA is required to authorize payment for tools
related to the appellant's vocational rehabilitation 
education goals
between August 1990 and December 1990.

Supplies are furnished to veterans to enable them to pursue 
rehabilitation and achieve the goals of their vocational 
rehabilitation program.  They may include books, tools, and 
other supplies and equipment which the VA determines are 
necessary for the veteran's rehabilitation program.  38 
U.S.C. 3104; 38 C.F.R. 21.210 (1990). 

Generally, a veteran will be furnished supplies that are 
necessary for a program of rehabilitation services.  For 
example, a veteran training in a school will be furnished the 
supplies needed to pursue the school course.  Subject to the 
provisions of 38 C.F.R. §§ 21.210 through 21.222, VA will 
authorize only those supplies which are required:  (1) To be 
used by similarly circumstanced non-disabled persons in the 
same training or employment situation; (2) To mitigate or 
compensate for the effects of the veteran's disability while 
he or she is being evaluated, trained or assisted in gaining 
employment; or (3) To allow the veteran to function more 
independently and thereby lessen his or her dependence on 
others for assistance.  Supplies should generally be 
authorized subsequent to the date of enrollment in training 
or beginning date of other rehabilitation services unless 
there are compelling reasons to authorize them earlier.  
Supplies may not be authorized earlier than the date the 
veteran's rehabilitation plan is approved by VA and the 
veteran is accepted by the facility or individual providing 
services.  VA may determine that an item, such as a 
calculator, while not required by the school for the pursuit 
of a particular school subject, is nevertheless necessary for 
the veteran to successfully pursue his or her program under 
the provisions of § 21.156 pertaining to incidental goods and 
services.  The item may be authorized if:  (1) It is 
generally owned and used by students pursuing the course; and 
(2) Students who do not have the item would be placed at a 
distinct disadvantage in pursuing the course.  The amount of 
supplies that VA may authorize for special projects, 
including theses, may not exceed the amount generally needed 
by similarly circumstanced nonveterans in meeting course or 
thesis requirements.  38 U.S.C.A. § 3104; 38 C.F.R. § 21.212 
(1990).  The case manager is responsible for the 
authorization of supplies, subject to requirements for prior 
approval contained in § 21.258 and other instructions 
governing payment of program charges.  38 U.S.C.A. § 3106; 
38 C.F.R. § 21.212 (1990).  

In support of his claim that the VA should have paid for the 
tools he used in his classes, the appellant asserts that he 
needed the tools in order to be able to practice his newly-
learned skills at home.  He claimed that the school's 
laboratories were underequipped and that there were too many 
students sharing the equipment.  He also claims that he was 
the only veteran and the only adult taking the classes, and 
that he should be accorded special treatment for these 
reasons.  

Review of the evidence of record reveals that upon 
interviewing school officials, the appellant's vocational 
rehabilitation counselor, or case manager in the terms of the 
regulation, ascertained that the school did not require its 
students to purchase their own tools.  The school officials 
did not indicate that these tools were generally owned and 
used by other students in the course, or that the appellant 
would be placed at a disadvantage in his classes without the 
tools he requested.  Based upon this information, including 
review of the appellant's own statements, summarized above, 
the counselor determined that the tools requested by the 
appellant were not required by other students in the classes, 
were not required to mitigate or compensate for the effects 
of the appellant's service-connected disability, and were not 
required to allow the appellant to function independently.  
She therefore denied the appellant's request for the VA to 
purchase tools for his classes.  As the counselor who made 
this decision is a specialist in vocational rehabilitation, 
she is eminently more qualified than the Board to determine 
whether the appellant required special assistance in the 
purchase of additional tools to be successful in his 
coursework.  Furthermore, governing regulation specifically 
requires the caseworker/counselor to make this determination.  
We observe with hindsight that the counselor's determination 
turned out to be accurate, as the record shows the appellant 
earned excellent grades in his classes, without the 
additional tools he requested.  

Thus, the Board concludes that the preponderance of the 
evidence is against the appellant's claim for payment for 
tools related to vocational rehabilitation education goals 
between August 1990 and December 1990.  The claim is denied.


ORDER

Discontinuance of the appellant's vocational rehabilitation 
program in April 1991 was proper.

Payment of vocational rehabilitation subsistence allowance at 
a full time rate during the training period from August 1990 
to December 1990 is denied.

Payment for tools related to the appellant's vocational 
rehabilitation education goals between August 1990 and 
December 1990 is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

